Citation Nr: 1814099	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to a total disability due to individual unemployability (TDIU) rating due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board previously remanded this matter September 2016.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities satisfy the threshold criteria for TDIU. 

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	TDIU

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  Specifically, the Veteran states in his December 2015 Form 21-8940 that TDIU is due to his service-connected posttraumatic stress disorder (PTSD), bilateral pyerygia, bilateral hearing loss, tinnitus, and his non-service connected anemia and arthritis.  The Board takes note of all of the conditions that the Veteran claims impacts his ability to obtain and maintain substantially gainful employment; however, the Board will only consider those disabilities that are service-connected for the purposes of his TDIU claim.

The Board may assign a TDIU in the first instance provided that certain schedular disability ratings requirements, such as a combined disability rating of 70 percent with at least one disability rating as 40 percent rating, are met.  See 38 C.F.R. § 4.16(a).

The Veteran is presently in receipt of service connection for PTSD, rated as 70 percent disabling, tinnitus, rated as 10 percent disabling, bilateral pyerygia, rated as noncompensable, and bilateral hearing loss, rated as noncompensable.  

The Veteran's combined disability rating is 70 percent.  Thus, the schedular rating requirements for a TDIU are met.  38 C.F.R. § 4.16(a).

Although the Veteran meets the percentage requirements set forth in section 4.16(a) for consideration of TDIU, the Board finds that the evidence establishes that his service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation during the pendency of the claim.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  Factors to be considered are a Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

The Veteran is currently retired.  The evidence of record indicates that the Veteran completed college.  The Veteran was last employed as a teacher from August 1976 to May 2002.  

In a November 2004 PTSD VA examination the examiner found that due to his PTSD symptoms, the Veteran occasionally had some interference in performing activities of daily living because, although he was able to work until retirement as a teacher, he had multiple problems with authority and charges of use of excessive force with children.  He had difficulty establishing and maintaining effective work and social relationships because he had a history of disciplinary problems at his work, and tended to go into panic attacks and excessive anxiety whenever anything new was requested of him.  He had no difficulty understanding commands, and appeared to pose no threat of persistent danger or injury to self or others.

In an April 2005 statement, the Veteran's wife described an incident that the Veteran had while trying to work in a mechanic shop.  She said that he became so angry he hurt his fist hitting a wall and kept muttering "those punks."  She recalled that the Veteran to her that it was the last time he sought out a job because workers younger than him that had never been in combat were ordering him around and making fun of him.  

In a November 2010 Vet Center treatment note, the Veteran reported that he retired in May 2002 due to elevated stress at work.  

In a July 2011 PTSD VA examination, the examiner noted that the Veteran was retired due to eligibility by age or duration of work.

In an October 2011 VA treatment note, the Veteran stated that he retired from work and reiterated that being a teacher was hard because he was angry at his students and the school basically asked him to leave.  

In an August 2012 statement, the Veteran described how he became a teacher following service and was warned for using too much physical force on the students.  He said that he was investigated by the police and there were some charges.  The Veteran said that he had to quit teaching before he ended up in jail.

In an April 2015 PTSD VA examination, the examiner found that the Veteran had difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

In an August 2015 tinnitus VA examination, the Veteran stated that his tinnitus gave him trouble sleeping at night and concentrating on things.  It made him mad that he had to deal with it every day.

In a December 2015 VA PTSD examination review, the Veteran stated that he was currently retired.  The Veteran reported variable (conflicted to good) relations with supervisor and good relations with other teachers, and noted that he had a close knit group of friends.  He said that he quit his job because a lack of sleep caused poor performance.  He described his performance as adequate but found it difficult to work 8 hours per day 5 days a week with only 3 or 4 hours of sleep.

In the Veteran's December 2015 VA 21-8940, he described how he could not sleep well at night due to recurrent nightmares; therefore, holding a steady job was almost impossible.  The Veteran also said he had hearing problems and that he was very forgetful.  He had painful knees, hands, and eye condition.  The Veteran said he was not a very pleasant person to be around, he found it hard to concentrate on tasks, and he was confused easily.

In a December 2015 audio VA examination, the Veteran said that his hearing loss caused him difficulty hearing speech and asking others to repeat.  He said his tinnitus caused him difficulty hearing and sleeping.

In a December 2015 eye VA examination, the examiner did not find that the Veteran's eye condition impacted his ability to work.

The Board has carefully considered the Veteran's statements regarding the effects of his disabilities on his employability.  Upon careful review of the evidence of record, the Board finds that the positive and negative evidence regarding the Veteran's TDIU claim is in relative equipoise.

The Board acknowledges the recent VA examinations and opinions do not support the Veteran's claim; however, the ultimate TDIU determination is the responsibility of a VA adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Board finds that the realistic chances of the Veteran obtaining and retaining employment must also be considered in light of his physical and educational capabilities.  Although it is conceivable that there may be some occupations that the Veteran could perform, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment when his educational and work background are taken into consideration.  As such, the claim is granted.


ORDER

Entitlement to a total disability due to individual unemployability (TDIU) rating due to service-connected disabilities is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


